Cranch, C. J.,
thought, that by hiring out the property, and suffering it to be taken out of the State of Maryland, the plaintiff lost his lien; that his action of replevin admits that he lost the possession, and that with the possession his lien ceased. That the distress was, in its nature, a local remedy, confined to the territory and jurisdiction of Maryland, and which could not be enforced here.
At first, without recollecting the statute, (11 Geo. 2, c. 19, § 19,) he thought that the plaintiff, by hiring out the distress, and sending it out of the county and State, was a trespasser ab initio, and could not justify under the distress; but upon recollecting that statute, he retracted that part of his opinion ; but still held, that although trespass may be maintained upon possession alone, yet replevin cannot without a title either general or special. See Williamson v. Ringgold, in this Court, at December term, 1829; Meany v. Head, 1 Mason, 322, Mr. Justice Story’s Opinion ; Stat. 52, H. 3, c. 4; 2 Bac. Ab. tit. Distress, D.; Gilbert on Replevins, 157, 164; Gardner v. Campbell, 15 Johns. 401; 2 Wheat. Selwyn, 896.
Verdict for the plaintiff.